Title: III. Thomas Jefferson to Luis Pinto de Souza, 7 August 1790
From: Jefferson, Thomas
To: Pinto de Sousa Coutinho, Luis, Chevalier de



Sir
New York August 7th. 1790.

Under cover of the acquaintance I had the honor of contracting with you, during the negociations we transacted together in London, I take the liberty of addressing you the present letter. The friendly dispositions you were then pleased to express towards this Country, which were sincerely and reciprocally felt on my part towards yours, flatter me with the hope you will assist in maturing a subject for their common good. As yet we have not the information necessary to present it to you formally, as the Minister of her most faithful Majesty; I beg therefore that this letter may be considered as between two individual friends of their respective Countries, preliminary to a formal proposition, and meant to give an acceptable shape to that.
It is unnecessary, with your Excellency, to go through the history of our first experiment in Government, the result of which was a want of such tone in the governing powers, as might effect the good of those committed to their care: the nation became sensible of this, have changed it’s organization, made a better distribution of it’s powers, and given to them more energy and independence. The new Government has now for some time been under way, and so far gives a confidence that it will answer it’s purposes: abuses under the old forms have led us to lay the basis of the new in a rigorous economy of the public contributions. This principle will shew itself in our diplomatic establishments, and the rather as, at such a distance from Europe, and with such an ocean between us, we hope to meddle little in it’s quarrels or combinations: it’s peace and it’s commerce are what we shall court; and to cultivate these, we propose  to place at the Courts of Europe most interesting to us, diplomatic characters of economical grade, and shall be glad to receive like ones in exchange. The important commerce carried on between your Country and ours, and the proofs of friendly disposition towards us which her Majesty has manifested, induce us to wish for such an exchange with her, to express our sensibility at the intimations heretofore received of her readiness to meet our wish in this point, and our regret at the delay which has proceeded from the circumstances before touched on. The grade to be exchanged is the present question, and that on which I ask a friendly and informal consultation with you: that of Chargé des affaires is the one we would prefer; it is that we employ at the Court of Madrid. But it has been said that, by the etiquette of your Court, that grade cannot be received there under a favorable countenance. Something like this existed at the Court of Madrid but his most Catholic Majesty, in consideration of our peculiar circumstances, dispensed with a general rule, in our favor, and in our particular case; and our Chargé des affaires there enjoys at Court the privileges, the respect and favor due to a friendly nation, to a nation whom distance and difference of circumstances liberate in some degree from an etiquette to which it is a stranger at home as well as abroad. The representative of her Majesty here, under whatever name mutual convenience may designate him, shall be received in the plenitude of friendship and favor. May we not ask a reciprocal treatment of ours with you? The nations of Europe have already seen the necessity of distinguishing America from Europe, even in their Treaties: and a difference of commerce, of government, of condition and character must every day evince, more and more, the impracticability of involving them under common regulations. Nor ought a difference of arrangement with respect to us to excite claims from others whose circumstances bear no similitude to ours.
I beg leave to submit these considerations to your Excellency’s wisdom and goodness. You will see them to be such as could not be offered formally. They must shield themselves under the protection of those sentiments of veneration and esteem with which your character heretofore inspired me, and which I flattered myself were not merely indifferent to you. Be so good as to honor, with a conference hereon, the bearer Col. Humphreys (who was known to you in London) a gentleman who has long been of the President’s family, and whose worth has acquired so much of our confidence that whatever shall be arranged with him, on this subject,  may be considered as settled. Presuming on a continuance of her Majesty’s dispositions, accept this private assurance that a proper person shall be appointed in due form to reside with you, as soon as we shall know the result of your deliberations with Colonel Humphreys, who I beg leave to present to your notice; adding the homage of those sentiments of respect and attachment, with which I have the honor to be your Excellency’s most obedient and most humble servant,

Thomas Jefferson

